FILED
                           NOT FOR PUBLICATION                              FEB 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50510

              Plaintiff - Appellee,              D.C. No. 3:07-cr-01314-BTM-1

  v.
                                                 MEMORANDUM*
CATARINO MINERO-ROJAS, AKA
Catalina Minero-Rojas,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-50511

              Plaintiff - Appellee,              D.C. No. 3:11-cr-03253-BTM-1

  v.

CATARINO MINERO-ROJAS, AKA
Catalina Minero-Rojas,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Argued and Submitted February 5, 2014
                               Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and TUNHEIM, District
Judge.**

      Catarino Minero-Rojas appeals his conviction for illegal reentry. He

unsuccessfully attempts to challenge each of his three removals.

      Minero argues his 1997 removal was invalid because he never had an

adequate opportunity to develop his claim for derivative citizenship. The

Immigration Judge (“IJ”), however, repeatedly asked Minero if he wanted to

pursue a derivative citizenship claim, and Minero declined. There was no

unfairness. See United States v. Melendez-Castro, 671 F.3d 950, 954 (9th Cir.

2012).

      Minero also argues that the IJ failed to inform him of his right to seek

discretionary relief under the former § 212(c) of the Immigration and Nationality

Act. Failure to inform an alien of a possible avenue of relief renders a subsequent

removal invalid only if the alien suffered prejudice. See United States v. Ubaldo-

Figueroa, 364 F.3d 1042, 1047–48 (9th Cir. 2004). Minero cannot show that he

had a “plausible” claim for discretionary relief. United States v. Rojas-Pedroza,



         **
             The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.

                                          2
716 F.3d 1253, 1262 (9th Cir. 2013). His substantial criminal record would have

required him to demonstrate the existence of “outstanding equities” in his favor.

United States v. Gonzalez-Valerio, 342 F.3d 1051, 1056–67 (9th Cir. 2003).

Minero’s lengthy residence in the United States and the fact that his family also

resides here are not sufficient. See id. at 1057. Minero argues that the IJ never

informed him of his right to appeal, but Minero cannot demonstrate any arguments

he would have asserted. He therefore cannot show prejudice. See Ubaldo-

Figueroa, 364 F.3d at 1047–48.

      Minero was also subject to expedited removals in 2004 and 2007, both of

which he challenges on due process grounds. Though he alleges that he was never

informed of his right to withdraw his application for admission, that does not

constitute a due process violation in the expedited removal context. United States

v. Sanchez-Aguilar, 719 F.3d 1108, 1112 (9th Cir. 2013). He also argues that the

immigration officers should have referred him to an IJ for a hearing to determine

whether he was a derivative citizen. Minero has never asserted a claim of

derivative citizenship even though having been previously advised that he might do

so. See United States v. Gomez, 732 F.3d 971, 983 (9th Cir. 2013) (defendant

bears the burden of showing prejudice).




                                          3
      Finally, Minero alleges that the immigration officers at both his 2002 and

2007 proceedings failed to strictly comply with the regulations governing

expedited removal proceedings. See 8 C.F.R. § 1235.3(b)(2)(i). He points to no

more than technical errors that do not give rise to a due process violation. See

United States v. Mendez-Casillas, 272 F.3d 1199, 1205 (9th Cir. 2001) (holding

that a clerical error is not sufficient to render an otherwise proper removal invalid).

Minero does not attempt to explain how these discrepancies prejudiced him or

affected the integrity of the proceedings in any way.

      AFFIRMED.




                                           4